PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/579,030
Filing Date: 1 Dec 2017
Appellant(s): HUETER et al.



__________________
Toni-Junell Herbert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/08/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/17/2021 and found in detail in the Office action of 07/31/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 13 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Appellant regards as the invention; upon review is withdrawn.


(2) Response to Argument

Claims 1-2, 9, 13, 19-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (U.S. Pat. 5057146) in view of Bayer et al. (WO 95/21153).

Appellant’s arguments are centered on the assertions that the compounds of Anthony are useful especially as fungicides and discloses 319 compounds wherein one would not choose compound 11 and only certain compounds are disclosed as insecticides and tested only two compounds 14 and 15 as insecticides. 
This is fully considered but not persuasive. 
Contrary to Appellant’s argument, Anthony expressly teaches that the compounds of Formula I are useful as insecticides (see Abstract and claims 3-4) which includes exemplified compound 11 which is the instant claimed compound VIII (see Col. 28 lines 35-40, Table I compound 11). Therein Anthony teaches and establishes that compounds of Formula I such as the exemplified compound 11 (instant claimed compound VIII) is useful as insecticides wherein it would be obvious to select an exemplified compound with a reasonable expectation of success. The assertion that Anthony only tests compounds 14 and 15 is not persuasive as Anthony (in view of Bayer) is not held solely to the compounds in the insecticidal action test when the general teaching is for the specific compounds for the taught use as insecticides including other exemplified compounds which includes the claimed compound which is compound 11 by Anthony. 
As addressed in the rejection, Anthony et al. teaches applying the compounds to the pests or the locus, combining the compounds with other insecticides (col. 28 line 30-34, col. 30 line 49-53, Col. 31 line 38-44, claim 4), and using these compounds for killing and controlling insect pests like Musca domestica (Table VIII, i.e. compound 14 and 15) which is known to be in the family of dipterous insects (Diptera) as addressed prima facie obvious with a reasonable expectation of success absent evidence of criticality for the specific insect species as Anthony addresses that the compounds are useful insecticides.

Appellant asserts that the superior efficacy of instant compound VIII (compound 11 of Anthony) over compound E or compound I (Compound 8 of Anthony) is unexpected.
This is fully considered but not persuasive. 
The comparative for Compound E is not to the same chemical core as instantly claimed, and not to the closest prior art which is Anthony (is the closest prior art, in view of Bayer) which is to the same chemical core formula as Compound VIII and taught to be useful for controlling pests and when in view of Bayer includes mosquitos. The chemical core structure of Compound VIII has the following structure wherein the 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  and disclosed in the prior art of Anthony (in view of Bayer) which is the closest prior art which has the same chemical core
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 . 
Compound E however does not have the same chemical core as seen here 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  wherein the chemical core is not the same as Compound I or those of Anthony (in view of Bayer) which is the closest prior art with the same chemical core; wherein different results would be expected as the chemical core formula is different. 
With regards to the comparative for Compound 8 (VIII) and Compound I in the specification which are both to the same core and the closest prior art and present in the teachings of Anthony in view of Bayer; they are both addressed to be useful for the prima facie obvious to utilize them with a reasonable expectation of success. Appellant did not establish what was to be expected in the prior art with the data presented to show demonstrate that the data for compound VIII (compound 11 of Anthony) is an unexpected result. The data demonstrates that both compounds are useful in the mortality for Aedes aegypti at 20ppm, and that while Compound 8 more useful it did not demonstrate that it is unexpected; as the prior art establishes that a reasonable expectation of success is present for these compounds. One cannot demonstrate evidence of unexpected results without first establishing the expected activity/property of the compounds of Anthony which have not been presented or established, and also have not established that the results are of both statistical and practical significance. The argument that the amount of compound at 20ppm would not be expected to have insecticidal activity versus the prior art (e.g. 500ppm of Anthony) is not persuasive as this appears to be directed to unexpected results to the amount which is not supported by evidence of criticality as the prior art teaches it to be generally useful from 0.0005% to 10% of the formulation (is 5ppm to 100,000ppm) wherein 20ppm is embraced and not commensurate in scope with the claims as written. The argument that the requirement for more compound testing is legal error is not Appellant did not establish a baseline as to what was to be expected with the prior art to support an assertion of unexpected result with the data presented  - only that they were both useful and merely that Compound VIII (compound 11 of Anthony) was more effective than Compound I, not that it is an unexpected result -  as Compound VIII could be expected and Compound I unexpected without establishing what was to be expected in the prior art which teaches for both to be useful.  Appellant has also not established that the results are of both statistical and practical significance; and is noted that the claims must be commensurate in scope with any evidence of criticality.

The arguments with regards that the compounds of Bayer are to different compounds than of the instant claimed compound and that they are not to the same core as Anthony wherein the argument that the comparative is not to the same core is fully considered but not persuasive. The comparative of compound E is not to the closest prior art which is Anthony which is represented by compound I and compound 8 (VIII which is compound 11 of Anthony) and addressed above. Appellant’s arguments . 

In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper. 
Appellant also alleges long felt need which is fully considered but not persuasive as long felt need is to art recognized problems that existed for a long period of time without solution (MPEP 716.04 I); and controlling mosquitos by repellants and pesticides are well known and readily/commerically available (i.e. DEET, citronella, 
	Accordingly, the rejections stand.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (U.S. Pat. 5057146) in view of Bayer et al. (WO 95/21153) as applied to claims 1-2, 9, 13, 19-21, 23 above, further in view of Zhang et al. (U.S. Pat. Pub. 2010/0166896). 

Appellant’s arguments are those directed to Anthony in view of Bayer which are addressed above. 
Appellant’s remaining arguments are to the Zhang reference individually (i.e. that not all compounds are equally effective against mosquitos citing Pages 6-7 of Zhang) is not persuasive as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. With regards that all not all compounds are equally effective against mosquitos, in a prima facie case of obviousness it is to a reasonable expectation of success, not that all compounds must be effective and effective equally; additionally this is to Zhang individually – not to the combination of references. Zhang is presented to merely demonstrate that the Diptera family of insects (dipterous insects) are known pests in the same field of endeavor that are established to be subject to pest control with insecticides; and include Aedes aegypti (mosquito), Anopheles stephensi, and Culex pipiens; as seen by the limited 
Accordingly the rejection stands.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/GIGI G HUANG/Primary Examiner, Art Unit 1613   


Conferees:
                                                                                                                                                                                             /BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                        
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.